
	
		I
		112th CONGRESS
		2d Session
		H. R. 6473
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Posey introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 500 North Brevard Avenue in Cocoa Beach, Florida, as the
		  Richard K. Salick Post Office.
	
	
		1.Richard K. Salick Post
			 Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 500 North Brevard Avenue in Cocoa Beach, Florida, shall be
			 known and designated as the Richard K. Salick Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Richard K.
			 Salick Post Office.
			
